DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
Claims 1, 6, 10, 12 and 15 are amended.
Claims 19-20 are new.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Dec. 23, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the non-Final Office Action mailed Sep. 23, 2021.

Response to Arguments
Applicant's arguments filed Dec. 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention is a single layer system and is a radically different structure than the multi-level system of Sing. This argument is not persuasive because the claimed limitations “a single [...] layer” only requires that an effluent disposal area is a single layer but does not limit the claimed system to only one effluent disposal area since the preamble recites the inclusive term “comprising”.

Applicant argues that Potts envisions an insulating material applied above the finish layer and therefore does not teach an insulation layer positioned as required in the claimed invention. This argument is not persuasive because Potts also discloses the insulation layer to be positioned within the soil and in the claimed position (see claim 19 below).

Claim Objections
Claim 11 is objected to because of the following informalities:  Regarding claim 11, the phrase “a finish layer” in line 2 should be –the finish layer-- and the phrase “an effluent disposal area” in line 3 should be –the effluent disposal area--, for consistency with the amendments to claim 10 upon which claim 11 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sing (US 5,958,239 A).

Regarding claim 1, Sing teaches an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (septic drainfields having a plurality of horizontal filtration-media layers stacked in vertical array with air space therebetween; conduit 46 coursing through air spaces 30 between filtration layers 12 to transfer heat energy from drainfield to house) (see col. 1, lines 6-8 and 61-63; col. 4, lines 31-39; Fig. 9), the effluent disposal system comprising: 
An effluent disposal area that is a single horizontally oriented layer extending outward from the plumbing system (each effluent-distribution perforated pipe 22c-e) (see Fig. 3);
A thermal transfer layer (conduit 46) horizontally positioned above the effluent disposal area (effluent-distribution perforated pipes 22c-e) and beneath a finish layer (the layer which is between the ground level and the drainfield module 10a) (see Fig. 1, 3 and 9); and 
a thermal transfer medium included in the thermal transfer layer that moves through the thermal transfer layer and absorbs heat from the effluent (conduit 46 carrying heat transfer medium therethrough can transfer heat energy from drainfield to house in cold, using warmth generated, not only by the biological and chemical digestion and purification reactions occurring in the drainfield) (see col. 4, lines 31-39).

Regarding claim 2, Sing teaches the effluent disposal system of claim 1, further including a pump that causes the thermal transfer medium to pass through the thermal transfer layer (a heat pump in the house) (see Sing, col. 4, lines 33-34; Fig. 9).

Regarding claim 3, Sing teaches the effluent disposal system of claim 1, further including a clean fill layer beneath the thermal transfer layer (filtration layers 12b-e) (see Sing, Fig. 3 and 9).

Regarding claim 4, Sing teaches the effluent disposal system of claim 1, further including a bottom restrictive layer beneath the thermal transfer layer (the base of each multi-level drainfield modular structure 10 or 10a, which may support the lowest filtration layer 12; horizontal support floors) (see Fig. 3; col. 6, lines 1-8).

Regarding claim 8, Sing teaches the effluent disposal system of claim 1, wherein the thermal transfer layer is comprised of tubing (conduit 46) (see Sing. Fig. 9 and col. 4, line 31-34).

Regarding claim 10, Sing teaches a heating and cooling system (see Fig. 9) comprising: 
An effluent disposal system that receives effluent from a plumbing system, the effluent disposal system including an effluent disposal area that is a single horizontally oriented layer extending outward from the plumbing system (each effluent-distribution perforated pipe 22c-e) (see Fig. 3), and a thermal transfer layer (conduit 46) horizontally positioned above the effluent disposal area (effluent-distribution perforated pipes 22c-e) and beneath a finish layer (the layer which is between the ground level and the drainfield module 10a) (see Fig. 1, 3 and 9); the thermal transfer layer including a thermal transfer material (conduit 46 carrying heat transfer medium therethrough) (see col. 4, lines 31-33);
A heat pump system that is connected to the thermal transfer layer (a heat pump in the house) (see col. 4, lines 33-34; Fig. 9); 
Wherein the thermal transfer material flows through the thermal transfer layer where it absorbs heat from the effluent and passes through the heat pump system where it provides the temperature differential for a heat exchanger in the heat pump system (conduit 46 carrying heat transfer medium 

Regarding claim 11, Sing teaches the heating and cooling system of claim 10, wherein the effluent disposal system includes a finish layer positioned above the thermal transfer layer and an effluent disposal area located beneath the thermal transfer layer (see Sing, Fig. 3 and 9) and wherein the plumbing system causes the effluent to enter into and pass through the effluent disposal area (effluent from a septic tank is pumped into the drainfield) (see Fig. 3).

Regarding claim 12, Sing teaches the heating and cooling system of claim 10,further including a pump that causes the thermal transfer material to pass through the thermal transfer layer (a heat pump in the house) (see Sing, col. 4, lines 33-34; Fig. 9).

Regarding claim 13, Sing teaches the heating and cooling system of claim 10, further including a clean fill layer beneath the thermal transfer layer (filtration layers 12b-e) (see Sing, Fig. 3 and 9).

Regarding claim 14, Sing teaches the heating and cooling system of claim 10, further including a bottom restrictive layer beneath the thermal transfer layer (the base of each multi-level drainfield modular structure 10 or 10a, which may support the lowest filtration layer 12; horizontal support floors) (see Fig. 3; col. 6, lines 1-8).

Regarding claim 17, Sing teaches the heating and cooling system of claim 10, wherein the thermal transfer layer is comprised of tubing (conduit 46) (see Sing. Fig. 9 and col. 4, line 31-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1 and 10 above, and further in view of Udell (WO 2009/062032 A1).

Regarding claim 5, Sing teaches the effluent disposal system of claim 1.
Sing does not explicitly teach wherein the thermal transfer medium is water.
Udell teaches a thermal transfer layer, wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of transferring energy, the heat transfer fluid can be selected from a group consisting of water, ethanol, etc., and mixtures thereof) (see p. 7, lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal transfer medium of Sing to be water, or another Udell-disclosed medium and mixtures thereof, as taught by Udell because the Udell heat transfer medium is known in the art for absorbing heat from a thermal energy source and therefore achieves predictable results to transfer heat energy to the house as desired by Sing. 

Regarding claim 6, Sing teaches the effluent disposal system of claim 1.
Sing does not explicitly teach where in the thermal transfer medium is ethanol.
Udell teaches a thermal transfer layer, wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal transfer medium of Sing to be ethanol, or another Udell-disclosed medium and mixtures thereof, as taught by Udell because the Udell heat transfer medium is known in the art for absorbing heat from a thermal energy source and therefore achieves predictable results to transfer heat energy to the house as desired by Sing. 

Regarding claim 15, Sing teaches the heating and cooling system of claim 10.
Sing does not explicitly teach wherein the thermal transfer material is water.
Udell teaches a heating and cooling system comprising a thermal transfer layer, the thermal transfer layer including a thermal transfer material, and the thermal transfer material flows through the thermal transfer layer where it absorbs heat from a thermal energy source, wherein the thermal transfer material is water (the thermosiphons comprise a heat transfer fluid, the heat transfer fluid is capable of transferring energy, the heat transfer fluid can be selected from a group consisting of water, ethanol, etc., and mixtures thereof) (see p. 7, lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal transfer material of Sing to be water, or another Udell-disclosed material and mixtures thereof, as taught by Udell because the Udell heat transfer material is known in the art for absorbing heat from a thermal energy source and therefore achieves predictable results to transfer heat energy to the house as desired by Sing. 

Claims 7, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1 and 10 above, and further in view of Potts (US 6,814,866 B1).

Regarding claim 7, Sing teaches the effluent disposal system of claim 1, further including an air vent (air is vented at 76) (see Sing, col. 5, lines 18-20).
Sing does not explicitly teach the system further including an insulating layer.
Potts teaches an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (see Abstract), the effluent disposal system comprising an insulating layer (the use of insulation directly above the leach field conduits or on the surface of the soil) (see col. 2, lines 62-65; col. 6, lines 40-44 and 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sing to include an insulating layer as taught by Potts because the insulating layer inhibits loss of the heat (see Potts, col. 2, lines 64-65; col. 6, lines 59-61) which leaves more energy which can be absorbed by the Sing thermal transfer medium for use in the house.

Regarding claim 16, Sing teaches the heating and cooling system of claim 10, further including an air vent (air is vented at 76) (see Sing, col. 5, lines 18-20).
Sing does not explicitly teach the system further including an insulating layer.
Potts teaches a heating system comprising an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (see Abstract), the effluent disposal system comprising an insulating layer (the use of insulation directly above the leach field conduits or on the surface of the soil) (see col. 2, lines 62-65; col. 6, lines 40-44 and 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sing to include an insulating layer as taught by Potts because the insulating layer inhibits loss of the heat (see Potts, col. 2, lines 64-65; col. 6, lines 59-61) which leaves more energy which can be absorbed by the Sing thermal transfer medium for use in the house.

Regarding claim 19, Sing teaches the effluent disposal system of claim 1.
Sing does not explicitly teach the system further including an insulation layer horizontally positioned above the thermal transfer layer and beneath the finish layer, the insulation layer adapted to maintain the natural temperature of the effluent disposal area that is warmed by heat emitted from the effluent.
Potts teaches a heating system comprising an effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent (see Abstract), the effluent disposal system comprising an insulation layer horizontally positioned above the thermal transfer layer and beneath the finish layer, the insulation layer adapted to maintain the natural temperature of the effluent disposal area that is warmed by heat emitted (the use of insulation 80 directly above the leach field conduits to inhibit loss of heat from vicinity of the conduit, placed within the soil, proximate the top of the chamber 34 and its associated influence zone 50, which includes heating elements 60) (see col. 2, lines 62-65; col. 6, lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sing to include an insulating layer horizontally positioned above the thermal transfer layer and beneath the finish layer as taught by Potts because the insulating layer inhibits loss of the heat (see Potts, col. 2, lines 64-65; col. 6, lines 59-61) which leaves more energy which can be absorbed by the Sing thermal transfer medium for use in the house.
Accordingly, Sing, as modified by Potts, teaches the insulation layer is adapted to maintain the natural temperature of the effluent disposal area that is warmed by heat emitted from the effluent.

Regarding claim 20, Sing, as modified by Potts, teaches the effluent disposal system of claim 19, wherein the insulation layer is comprised of closed cell sheets that cover a majority of the thermal 
Alternatively, if it is presumed that Potts does not teach that the insulation covers a majority of the thermal transfer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date for the insulation layer of Potts to cover a majority of the Sing thermal transfer layer because such a configuration would be most effective at inhibiting upward heat loss. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 5,958,239 A) as applied to claims 1, 8, 10 and 17 above, and further in view of Rawlings (US 5,533,355 A).

Regarding claim 9, Sing teaches the effluent disposal system of claim 8.
Sing does not explicitly teach wherein the tubing is made of high density polyethylene.
Rawlings teaches a thermal transfer layer (heat exchanger assembly 16), wherein the thermal transfer layer includes a thermal transfer medium that moves through the thermal transfer layer and absorbs heat from a thermal energy source (warmth from the surrounding earth is absorbed by the cooler heat transfer fluid) (see col. 4, lines 25-26), wherein the thermal transfer layer is comprised of tubing (constructed of a flexible, plastic material, preferably high density polyethylene or polybutylene pipe) (see col. 6, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubing of Sing to be made of high density polyethylene as taught by Rawlings because such a material is inert, noncorrosive and very flexible (see Rawlings, col. 6, lines 44-45) and suited for the goal of Sing to achieve thermal energy transfer.

Regarding claim 18, Sing teaches the heating and cooling system of claim 17.
Sing does not explicitly teach wherein the tubing is made of high density polyethylene.
Rawlings teaches a heating and cooling system comprising a thermal transfer layer (heat exchanger assembly 16), wherein the thermal transfer layer includes a thermal transfer material and the thermal transfer material moves through the thermal transfer layer where it absorbs heat from a thermal energy source (warmth from the surrounding earth is absorbed by the cooler heat transfer fluid) (see col. 4, lines 25-26), wherein the thermal transfer layer is comprised of tubing (constructed of a flexible, plastic material, preferably high density polyethylene or polybutylene pipe) (see col. 6, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubing of Sing to be made of high density polyethylene as taught by Rawlings because such a material is inert, noncorrosive and very flexible (see Rawlings, col. 6, lines 44-45) and suited for the goal of Sing to achieve thermal energy transfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 9, 2022